ORDER

PER CURIAM.
The Director of Revenue (“Director”) appeals the trial court’s order to reinstate the driving privileges of Robert S. Day (“Driver”). Director argues the order is an erroneous application of the law, it is unsupported by substantial evidence, and it is against the weight of the evidence. We find no error and affirm.
*159No jurisprudential purpose would be served by a written opinion reciting the detañed facts and restating the principles of law. The parties have been furnished with a memorandum opinion for their information only, which sets forth the facts and reasons for this order.
We affirm the judgment pursuant to Rule 84.16(b).